Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the references discloses a multi-mode laser device with an integrated wire pull system  with automatic feed pressure control for a wire fed through a wire feed guide tube through a central deposition nozzle, a plurality of off-axis laser sources that include insertable laser assemblies of internal solid-state diode lasers with back-reflection protection with a photo-sensor, a shield gas delivery system, and a cooling system, where the system can perform additive manufacturing, laser cladding, laser welding, laser cutting, laser texturing, and laser polishing and can simultaneously perform additive manufacturing with simultaneous power and wire additives.
35 USC § 112, 6th Paragraph
The claim limitations "wire pull system", “shield gas delivery system”, and “cooling system” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because the limitations use non-structural term "system" coupled with functional language "wire pull", “shield gas delivery”, and “cooling” without reciting sufficient structure to achieve the function. Furthermore, the non-structural terms are not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, these claim limitations will be interpreted to cover the corresponding structures described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth The corresponding structures are described respectively as an automatic feed pressure controller; shield gas channels and a shield gas diffuser; and water or coolant channels.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761